OPINION OF THE COURT
Per Curiam.
The credible testimony establishes that petitioner, in the relatively short period that he has served as a Town Justice, engaged in numerous instances of egregious misconduct, including the seeking of special consideration for two defendants in other courts, using racial slurs, altering transcripts, advising bis court reporter to change stenographic notes that had been subpoenaed by the Commission on Judicial Conduct, and sitting *277on a small claims casé in which the defendant was his dentist for 10 years without disclosing the relationship or offering to disqualify himself. In addition, petitioner attempted to impede the Commission’s investigative efforts throughout by falsifying evidence and intimidating witnesses.
Petitioner’s actions violated numerous sections of the Rules Governing Judicial Conduct (22 NYCRR 100.1,100.2,100.3 [a], [c]), the Code of Judicial Conduct (Canons 1,2,3 [A], [C]) and the Special Rules Concerning Court Decorum promulgated by the Appellate Division, Second Department (22 NYCRR 700.5 [a], [e]). Contrary to petitioner’s assertion, the fact that he is a nonlawyer is not a factor in mitigation. The Code of Judicial Conduct applies to “[a]nyone, whether or not a lawyer, who is an officer of a judicial system performing judicial functions” (Compliance With Code of Judicial Conduct, McKinney’s Cons Laws of NY, Book 29, Appendix, p 539) and the Rules Governing Judicial Conduct should be similarly construed to further the objective of maintaining the “independent and honorable judiciary” which is “indispensible to justice in our society” (22 NYCRR 100.1).
In short, petitioner has clearly abused the power of his office in a manner that has brought disrepute to the judiciary and damaged public confidence in the integrity of his court. This breach of public trust calls for the sanction of removal from office (see, Matter of McGee v State Commn. on Judicial Conduct, 59 NY2d 870).
Accordingly, the determined sanction of removal should be accepted, without costs.
Chief Judge Wachtler and Judges Jasen, Meyer, Simons, Kaye, Titone and Boomer* concur in Per Curiam opinion; Judge Alexander taking no part.
Determined sanction accepted, without costs, and Ronald L. Fabrizio is removed from his office of Justice of the New Windsor Town Court, Orange County.

 Designated pursuant to NY Constitution, article VI, § 2.